Case 1:14-cv-02931-WJM-SKC Document 587 Filed 02/03/21 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 14-cv-2931-WJM-SKC

   HEIDI WODIUK,

          Plaintiff,

   v.

   CAITLIN GRAZIANO, individually and in her official capacity with the Pueblo County
   Sheriff’s Department,

          Defendant.


              ORDER GRANTING DEFENDANT’S MOTION FOR SANCTIONS


          On April 6, 2020, the Court issued the ultimate sanction against Plaintiff Heidi

   Wodiuk, who is proceeding pro se, by dismissing her case with prejudice under Federal

   Rule of Civil Procedure 41(b). 1 (ECF No. 475.) The Clerk entered judgment in favor of

   Defendant Caitlin Graziano, and the Court ordered that Graziano should have her costs

   upon compliance with D.C.COLO.LCivR 54.1. (Id.; ECF No. 476.)

          Following entry of final judgment, Wodiuk has continued to file letters, notices of

   confidential and additional tips, and motions which contain similar content to that

   described in the Court’s dismissal order: threats, conspiracy theories, insults, and the

   like. The Court struck several of these motions (See ECF Nos. 498, 506, 508, 518, 524,

   529, 552), but the additional filings have become so frequent and voluminous that they

   remain on the docket. (See, e.g., ECF Nos. 555–586.)
          1
           Given that the dismissal order exceeds 50 pages and thoroughly recounts the history
   and conduct of the parties, the Court assumes familiarity with the background of the case and
   reasons for dismissal. (See ECF No. 475.)
Case 1:14-cv-02931-WJM-SKC Document 587 Filed 02/03/21 USDC Colorado Page 2 of 6




          Currently before the Court is Graziano’s Motion for Sanctions (“Motion”), filed

   June 19, 2020. (ECF No. 496.) In the Motion, Graziano states that on April 14, 2020,

   she submitted her Bill of Costs form, and a hearing on costs was set for May 21, 2020

   with the Clerk of Court. (Id. at 2.) According to Graziano, Wodiuk refused to cooperate

   with the telephonic hearing and challenged the Clerk’s jurisdiction to hear Graziano’s

   request for costs. (Id.) Due to Wodiuk’s outbursts, which precluded both the Clerk and

   Graziano’s counsel from speaking, the hearing could not proceed and was continued

   until July 15, 2020. (Id.)

          Graziano explains that the following day, on May 22, 2020, Wodiuk began

   contacting another law firm, where Sean Lane and Alex Pass (Graziano’s counsel) are

   of-counsel, and threatened to report counsel to the IRS, the FBI, and numerous other

   federal agents. (Id.) In addition, Wodiuk continues to send non-sensical faxes to the

   firm, in which she threatens a variety of actions and threatens to report individuals to

   federal authorities, and continues to file non-sensical motions and filings in this matter,

   despite the dismissal order. (Id.)

          In the Motion and reply brief (ECF Nos. 496, 510), Graziano requests that the

   Court enter sanctions against Wodiuk for her failure to cooperate with the previously

   scheduled costs hearing and for Wodiuk’s insistence on filing non-sensical and

   irrelevant notices and demands for relief after the final judgment was entered in this

   case. 2 (ECF No. 496 at 3.) Graziano states that Wodiuk’s filings have inflated her

   attorneys’ fees, as Graziano’s counsel has an ongoing obligation to review and analyze

   Wodiuk’s filings. (Id.) Thus, Graziano requests that the Court order Wodiuk to

          2
            Graziano does not provide a legal basis for the request for sanctions or cite any
   authority in support of the Motion.



                                                   2
Case 1:14-cv-02931-WJM-SKC Document 587 Filed 02/03/21 USDC Colorado Page 3 of 6




   reimburse her for the attorneys’ fees expended in counsel’s attempt to conduct the Bill

   of Costs hearing on May 21, 2020, and for the fees incurred analyzing Wodiuk’s non-

   sensical filings submitted after the dismissal of this action.

          In response, Wodiuk submitted a filing entitled “Demand for Relief: To

   Respondents Idiotic-Illogical-Unconstitutional Motion for Sanctions” (“Response”) (ECF

   No. 501), to which Graziano replied (ECF No. 510). The Response brief is 13 pages of

   single-spaced language, 3 most of which is non-sensical and contains allegations of

   terrorism against Graziano’s counsel (ECF No. 501 at 2); statements that the Court is

   “delusional,” and “serious [sic] deranged in levying war on the USA” (id. at 3);

   statements that “no clerk of the court can run a federal court hearing for bill of cost [sic]”

   and is therefore “by law acting in treason and terrorist threats in extortion and ransom

   demands [sic]” (id. at 4); and accusations of being “abused by [the Clerk of Court] and

   dominated-overpowered by verbal insults, verbal threats, verbal abuse and verbal

   assaults [sic]” (id. at 4). Wodiuk demands that the Bill of Costs hearing be conducted by

   a “merited USA federal appointed judge.” (Id. at 5.) The Response continues in a

   similar manner, which the Court will not recount here.

          Federal courts have certain “inherent powers” which are not conferred by rule or

   statute “to manage their own affairs so as to achieve the orderly and expeditious

   disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962). Among

   these powers is a court’s “ability to fashion an appropriate sanction for conduct which

   abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991);

          3
            Wodiuk’s Response violates this Court’s Local Rule prohibiting single-spaced filings
   and the undersigned’s Revised Practice Standards. See D.C.COLO.LCivR 10.1(e); WJM
   Revised Practice Standard III.F.7. However, because the Court considers it a futile effort to
   direct an amended response brief, the Court will consider the Response as filed.



                                                  3
Case 1:14-cv-02931-WJM-SKC Document 587 Filed 02/03/21 USDC Colorado Page 4 of 6




   see also Rice v. NBCUniversal Media, LLC, 2019 WL 3000808, at *3–4 (S.D.N.Y. July

   10, 2019) (imposing sanctions pursuant to court’s inherent powers). One permissible

   sanction is an assessment of attorneys’ fees, requiring the party that has engaged in

   misconduct to reimburse the legal fees and costs of the other party. Goodyear Tire &

   Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017). Such a sanction “must be

   compensatory rather than punitive in nature.” Id.

          Pursuant to its inherent authority, the Court finds sanctions are warranted in this

   case. 4 Despite the Court’s order dismissing this case and awarding Graziano her costs,

   Wodiuk’s actions have impeded the parties from proceeding with the Bill of Costs

   hearing. In addition, Wodiuk has continued to file non-sensical documents in the case,

   which has interfered with the efficient operation of this Court and caused Graziano to

   incur unnecessary attorneys’ fees and costs. The Court finds that Wodiuk has abused

   the judicial process by engaging in vexatious conduct. An award of attorneys’ fees and

   costs is appropriate to compensate Graziano.

          In addition to the foregoing, Wodiuk’s conduct in this case warrants the

   imposition of additional restrictions by the Court. “[T]he right of access to the courts is

   neither absolute nor unconditional, and there is no constitutional right of access to the

   courts to prosecute an action that is frivolous or malicious.” Tripati v. Beaman, 878 F.2d

   351, 353 (10th Cir. 1989) (citations omitted) (per curiam); see also Sieverding v. Colo.

   Bar Ass’n, 469 F.3d 1340, 1343 (10th Cir. 2006)). Federal courts have the inherent

   power under 28 U.S.C. § 1651(a) to regulate the activities of abusive litigants by

          4
            While typically the Court would issue an order to show cause why Wodiuk should not
   be ordered to pay Graziano’s attorneys’ fees and costs incurred in attempting to conduct the Bill
   of Costs hearing and in reviewing Wodiuk’s frivolous filings, given Wodiuk’s conduct throughout
   this case, the Court again finds such an order would be futile.



                                                   4
Case 1:14-cv-02931-WJM-SKC Document 587 Filed 02/03/21 USDC Colorado Page 5 of 6




   entering orders that are “necessary or appropriate in aid of [the Court’s] jurisdiction.”

   Winslow v. Hunter, 17 F.3d 314, 315 (10th Cir. 1994) (per curiam); Tripati, 878 F.2d at

   352. “There is strong precedent establishing the inherent power of federal courts to

   regulate the activities of abusive litigants by imposing carefully tailored restrictions

   under the appropriate circumstances,” Cotner v. Hopkins, 795 F.2d 900, 902 (10th Cir.

   1986), and “where, as here, a party has engaged in a pattern of litigation activity which

   is manifestly abusive, restrictions are appropriate,” Winslow, 17 F.3d at 315.

          The Court may, in its discretion, place reasonable restrictions on any litigant who

   files non-meritorious actions for obviously malicious purposes and who generally

   abuses judicial process. Phillips v. Carey, 638 F.2d 207, 209 (10th Cir. 1981). These

   restrictions may be directed to provide limitations or conditions on the filing of future

   suits. Id. Injunctions restricting further filings are appropriate where: (1) the litigant’s

   lengthy and abusive history is set forth; (2) the court provides guidelines as to what the

   litigant may do to obtain its permission to file an action; and (3) the litigant receives

   notice and an opportunity to oppose the court’s order before it is implemented. Tripati,

   878 F.2d at 353–54.

          Although Wodiuk appears not to have filed an excessive number of cases in the

   District of Colorado, she has submitted a massive number of abusive, insulting,

   disruptive, and frivolous filings in this matter. As the Court has explained, these filings

   have interfered with Court operations and have caused Graziano to incur unnecessary

   fees and costs.

          Accordingly, the Court directs Wodiuk to show cause why she should not be

   enjoined from filing any further pro se documents in this case without first seeking leave




                                                  5
Case 1:14-cv-02931-WJM-SKC Document 587 Filed 02/03/21 USDC Colorado Page 6 of 6




   of Court.

          For the reasons set forth above, the Court ORDERS as follows:

   1.     By February 16, 2021, Wodiuk is DIRECTED TO SHOW CAUSE, in a filing not

          to exceed five pages, why she should not be enjoined from filing any further pro

          se documents in this case without first seeking leave of Court;

   2.     Graziano’s Motion for Sanctions (ECF No. 496) is GRANTED; and

   3.     Graziano is DIRECTED to file supplemental documentation of her attorneys’ fees

          and costs expended in counsel’s attempt to conduct the Bill of Costs hearing on

          May 21, 2020, and for the fees incurred analyzing Wodiuk’s post-judgment filings

          no later than March 1, 2021.


          Dated this 3rd day of February, 2021.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                               6
